DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 08/20/2021. 
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 08/20/2021, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “wherein the set of instructions are provided simultaneously to each of the photographer, the pan tilt computing system, and the subject.” However, Applicant’s specification does not describe the limitation. 
Applicant’s specification paragraphs 0019 and 0020 recite:
[0019] In step 103, instructions are provided to a photographer and/or a user (or to a computer system controlling a tripod or camera 130) to adjust the current photographic scene to match the closest photographic template based on a proximity and angular bearing of subjects in the photograph to the photographic template. In other words, once the closest template is matched with the current photographic scene, the template is compared with the target in the camera view and then the system/camera verbally instructs the subject(s), the camera holder or both to move or instructs the user to change the photographic scenery until certain criteria of the template are met (i.e., by calculating the difference between the current scene and the template). Then, the camera takes a picture. 
[0020] In some embodiments, if the current photographic scene has the user with their face turned to the right and the photographic template has the user with their face turned to the left, instructions are provided for the user to change the orientation of their face to be turned to the left. That is, the photographic template has the user oriented 

However, simultaneously providing the set of instructions to each of the photographer, the pan tilt computing system, and the subject is not described.
Claim 13 is rejected for the same reasons as claim 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the computing system" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the computing system" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
6 recites the limitation "the computing system" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Examiner notes claims 1, 3 and 5 recites “a pan tilt computing system”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0060690 A1) in view of Kim (US 2014/0232920 A1) in view of Oks et al. (US 2009/0284621 A1) in further view of Syed et al. (US 2013/0050507 A1) in further view of Yoshizumi et al. (US 2012/0002075 A1).


importing pictures from a plurality of sources that include pictures from a medium and pictures from an other camera (Lee, Paragraphs 0045 and 0050-0051, Reference images may be works done by other professional photographers (an other camera) and may be downloaded/imported. The source of the downloaded/imported images is a medium.);
identifying a photographic template from a plurality of templates based on a plurality of factors (Lee, Fig. 3B, Block 324, Paragraphs 0053-0054); 
matching a feature of a current photographic scene of a picture to be taken with a template feature of a photographic template determined to be a closest match, the feature being a position of a subject in the picture to be taken (Lee, Fig. 3B, Block 316, Paragraphs 0057-0058, Fig. 3C, Block 326, Paragraph 0061); and 
providing a set of instructions including directional movement instructions a photographer, and a computing system controlling the camera, and automatically adjusting position (Lee, Paragraph 0064) to adjust the feature of the current photographic scene such that a feature of the subject of the current photographic scene most matches the template feature of the photographic template (Lee, Fig. 3C, Block 330, Paragraph 0063), 
wherein the plurality of templates are extracted from the photographs (Lee, Paragraphs 0045-0047).

In reference to Kim, Kim teaches providing a set of instructions including directional movement instructions to a subject in the picture to be taken and a set of instructions including pose change instructions to the subject in the picture to be taken such that a feature of the subject of the current photographic scene most matches the template feature of the photographic template (Kim, Fig. 7, Paragraph 0063).
These arts are analogous since they are both related to helping a user capture an image. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the invention of Syed with the method of providing instructions to a subject in the picture as seen in Kim to direct the subject to a desired position in the image in the case the photographer captures images of human subjects.
However, the combination of Lee and Kim does not teach the plurality of templates including the pictures from the medium and the pictures from the other 
In reference to Oks et al. (hereafter referred as Oks), Oks teaches wherein the plurality of templates are extracted from the photographs (Oks, Paragraphs 0020, 0029 and 0035), the photographs being categorized based on an interaction with a photograph on social media (Oks, Fig. 4, Steps 8-10, Paragraphs 0002, 0021, 0033-0034, Oks states images are sent over networks, such as cellular networks or the Internet, to be shared with friends and social communities and further states images that user have further used--if a user sends an image by MMS, or saves it to a PC or prints it, it is reasonable to assume that the user liked it. It would have been obvious that by sending an image to a social community (social media), it is also reasonable to assume that the user liked it. Photographs are categorized as the user likes or dislikes.), and 
wherein the plurality of templates are updated via learning from an other source of past activity (Oks, Fig. 4, Blocks 5-11, Paragraphs 0033-0035 and 0021, The templates are updated in steps 13-14 (Examiner notes step “10” immediately preceding step “14” is step 13 and incorrectly labeled 10), steps 5-11 are previous steps and are considered to be past activity prior to steps 13 and 14.).
These arts are analogous since they are all related to helping a user capture an image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee 
However, the combination of Lee, Kim and Oks does not teach the plurality of templates including the pictures from the medium and the pictures from the other camera, providing a set of instructions including directional movement instructions to a pan tilt computing system controlling the camera.
In reference to Syed et al. (hereafter referred as Syed), Syed teaches importing pictures from a plurality of sources that include pictures from a medium and pictures from an other camera (Syed, Fig. 2-3 and 5, Paragraphs 0028 and 0031-0032, The recipe (template) contains an image generated by the other camera. The recipe may then be downloaded from a cloud-based server to be used. Therefore, the camera using the recipe is downloading a picture from a medium and a picture from the other camera.); 
identifying a photographic template from a plurality of templates based on a plurality of factors (Syed, Fig. 4, Blocks 142-146, Paragraphs 0033-0034 and 0038-0039), and
the plurality of templates including the pictures from the medium and the pictures from the other camera (Syed, Fig. 2-3 and 5, Paragraphs 0028 and 0031-0032, The recipe (template) contains an image generated by the other camera. The recipe may then be downloaded from a server to be used. Therefore, the recipe that is downloaded includes a picture from the medium and the picture from the other camera.). 
These arts are analogous since they are all related to helping a user capture an image. Therefore, it would have been obvious to one of ordinary skill in the art before 
However, the combination of Lee, Kim, Oks and Syed does not teach providing a set of instructions including directional movement instructions to a pan tilt computing system controlling the camera.
In reference to Yoshizumi et al. (hereafter referred as Yoshizumi), Yoshizumi teaches providing a set of instructions including directional movement instructions to a pan tilt computing system (Yoshizumi, Fig. 7, control unit 27, camera platform-compatible communication unit 34 and/or camera platform 10) controlling the camera for automatically adjusting position of the camera (Yoshizumi, Paragraphs 0267-0272).
 These arts are analogous since they are all related to helping a user capture an image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee, Kim, Oks and Syed with the pan tilt computing system as seen in Yoshizumi to allow the device to automatically position the camera for an optimal composition (Yoshizumi, Paragraph 0004). That is, Lee teaches the device may automatically adjust the position of the device (Lee Paragraph 0064) but does not disclose the mechanism for adjusting the position. Yoshizumi discloses a pan tilt computing system for automatically adjust the position of the device.
Claims 3 and 5 are rejected for the same reasons as claim 1.



Regarding claim 8, the combination of Lee, Kim, Oks, Syed and Yoshizumi teaches the system of claim 5 (see claim 5 analysis), wherein the plurality of templates are generated from extracted features of the photographs (Lee, Paragraphs 0045-0047).

Regarding claim 9, the combination of Lee, Kim, Oks, Syed and Yoshizumi teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the interaction comprises a positive action towards the photograph using a feature of the social media (Oks, Fig. 4, Steps 8-10, Paragraphs 0002, 0021, 0033-0034).

Regarding claim 10, the combination of Lee, Kim, Oks, Syed and Yoshizumi teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the interaction comprises an interaction with the social media about the photograph (Oks, Fig. 4, Steps 8-10, Paragraphs 0002, 0021, 0033-0034, Oks states images are sent over networks, such as cellular networks or the Internet, to be shared with friends and social communities and further states images that user have further used--if a user sends an image by MMS, or saves it to a PC or prints it, it is reasonable to assume that 

Regarding claim 11, the combination of Lee, Kim, Oks, Syed and Yoshizumi teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the interaction comprises an interaction with the photograph by the user to upload the photograph to social media (Oks, Fig. 4, Steps 8-10, Paragraphs 0002, 0021, 0033-0034, Oks states images are sent over networks, such as cellular networks or the Internet, to be shared with friends and social communities and further states images that user have further used--if a user sends an image by MMS, or saves it to a PC or prints it, it is reasonable to assume that the user liked it. It would have been obvious that by sending/uploading an image to a social community (social media), it is also reasonable to assume that the user liked it.).

Regarding claim 14, the combination of Lee, Kim, Oks, Syed and Yoshizumi teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the set of instructions are provided separately to each of the photographer, the pan tilt computing system, and the subject (Lee, Fig. 3C, Block 330, Paragraphs 0063 and 0064, Kim, Fig. 7, Paragraph 0063, Yoshizumi, Fig. 7, camera platform-compatible communication unit 34 and/or camera platform 10, The instructions provided to the photographer are considered to be separate from the instructions provided to the pan tilt computing system and the subject. The instructions provided to the pan tilt computing system are considered to be separate from the instructions provided to the .

Claims 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0060690 A1) in view of Kim (US 2014/0232920 A1) in view of Oks et al. (US 2009/0284621 A1) in further view of Syed et al. (US 2013/0050507 A1) in further view of Yoshizumi et al. (US 2012/0002075 A1) in further view of Bolle et al. (US 6,301,440 A1) in further view of Ciurea et al. (US 2012/0242796 A1).

Regarding claim 2, the combination of Lee, Kim, Oks, Syed and Yoshizumi teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the plurality of factors for identifying the photographic template is collected from each of: 
photographs in a user database (Lee, Paragraphs 0053-0054); 
imported photographs from external sources (Lee, Paragraphs 0045 and 0050); and 
uploaded photographs to the social media platform (Oks, Fig. 4, Steps 8-10, Paragraphs 0002, 0021, 0033-0034);
wherein a closest photographic template is determined based on:
a facial orientation (Lee, Figs. 2, Fig. 3B, Block 324)
and wherein the set of instructions comprises each of: 
a set of instructions for the subject of the photograph to follow (Kim, Fig. 7, Paragraph 0063); 

a set of instructions for the photographer to adjust a setting of the user camera (Lee, Paragraph 0063).
However, the combination of Lee, Kim, Oks, Syed and Yoshizumi does not teach wherein a closest photographic template is determined based on each of: a number of animate subjects in the photographic scene; a determination of an approximate distance to a background scenery and gauging whether the background scenery has a predetermined level of importance to the photographic scene; a similarity to the animate subjects and a background scenery in the photographic scene; and a facial orientation of each of the subjects.
In reference to Bolle, Bolle teaches determining a photographic template, wherein a closest photographic template is determined based on each of: 
a number of animate subjects in the photographic scene (Bolle, Column 4, Lines 26-44); 
a determination of an approximate distance to a background scenery (Bolle, Fig. 2, Element 203)
a similarity to the animate subjects and a background scenery in the photographic scene (Bolle, Column 4, Lines 26-44 and 45-63); and 
a facial orientation of each of the subjects (Bolle, Column 4, Lines 26-44).
These arts are analogous since they are all related to helping a use capture an image. Therefore, it would have been obvious to one of ordinary skill in the art before 
However, the combination of Lee, Kim, Oks, Syed, Yoshizumi and Bolle does not teach the plurality of factors for identifying the photographic template is collected from: gauging whether the background scenery has a predetermined level of importance to the photographic scene.
In reference to Ciurea et al. (hereafter referred as Ciurea), Ciurea teaches a determination of an approximate distance to a background scenery (Ciurea, Fig. 2, Element 200), and gauging whether the background scenery has a predetermined level of importance to the photographic scene (Ciurea, Figs. 2 and 3, Paragraph 0022).
These arts are analogous since they are all related to imaging devices helping the user compose the image. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Lee, Kim, Oks, Syed, Yoshizumi and Bolle with the method of classifying landscapes as seen in Ciurea.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination Lee, Kim, 
Claims 4 and 6 are rejected for the same reasons as claim 2.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0060690 A1) in view of Kim (US 2014/0232920 A1) in view of Oks et al. (US 2009/0284621 A1) in further view of Syed et al. (US 2013/0050507 A1) in further view of Yoshizumi et al. (US 2012/0002075 A1) in further view of Jo et al. (US 2013/0038759 A1).

Regarding claim 12, the combination of Lee, Kim, Oks, Syed and Yoshizumi teaches the computer-implemented method of claim 1 (see claim 1 analysis). However, the combination of Lee, Kim, Oks, Syed and Yoshizumi does not teach wherein the set of instructions are provided simultaneously to each of the photographer, the pan tilt computing system, and the subject.
In reference to Jo et al. (hereafter referred as Jo), Jo teaches wherein the set of instructions are provided simultaneously to each of the photographer and the subject (Jo, Fig. 8, Paragraph 0173).
These arts are analogous since they are all related to imaging devices helping the user compose the image. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Lee, Kim, 
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Lee, Kim, Oks, Syed and Yoshizumi with the explicit teaching of performing providing instructions simultaneously as seen in Jo to allow for the position of the camera and subject to be informed of positioning at the same time when both the camera and subject need to be repositioned. Further, instructions provided to the pan tilt computing system are performed automatically and independent of the instructions provided to the subject and photographer and may therefore be provided simultaneously while the instructions to the photographer and subject are provided in a case where instructions are provided to each of the photographer, the pan tilt computing system, and the subject.


Regarding claim 13, the combination of Lee, Kim, Oks, Syed and Yoshizumi teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the set of instructions are provided separately to each of the photographer, the pan tilt computing system, and the subject (Lee, Fig. 3C, Block 330, Paragraphs 0063 and 
However, the combination of Lee, Kim, Oks, Syed and Yoshizumi does not teach wherein the set of instructions are provided simultaneously to each of the photographer, the pan tilt computing system, and the subject.
In reference to Jo et al. (hereafter referred as Jo), Jo teaches wherein the set of instructions are provided simultaneously to each of the photographer and the subject (Jo, Fig. 8, Paragraph 0173).
These arts are analogous since they are all related to imaging devices helping the user compose the image. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Lee, Kim, Oks, Syed and Yoshizumi with the explicit teaching of performing providing instructions simultaneously as seen in Jo.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698   


/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698